Case 2:15-cv-05805-R-PJW Document 208 Filed 12/01/20 Page 1 of 1 Page ID #:9302




                     UNITED STATES COURT OF APPEALS                      FILED
                            FOR THE NINTH CIRCUIT                         DEC 1 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
 WAYNE WILLIAM WRIGHT,                          No.   19-55084

                 Plaintiff-Appellant,           D.C. No.
                                                2:15-cv-05805-R-PJW
   v.                                           Central District of California,
                                                Los Angeles
 CHARLES L. BECK; et al.,
                                                ORDER
                 Defendants-Appellees.

 Before: PAEZ, CALLAHAN, and VANDYKE, Circuit Judges.

        Appellees’ motion to take judicial notice, Dkt. No. 21, is DENIED.
